From an interlocutory order granting a temporary restraining order, without notice, on a sworn bill of complaint, it is contended on appeal here that the *Page 793 
lower court abused its discretion and that the order assigned as error in this Court should be reversed. We have carefully examined the allegations of the sworn bill of complaint and find the same were sufficient to justify the lower court in granting the injunction. Counsel for defendants below failed to take steps to dissolve the restraining order but perfected his appeal to this Court.
We have carefully examined the record and briefs of counsel for the respective parties and are not convinced that the lower court abused its discretion in issuing the restraining order. There is a legal presumption in favor of the correctness of the ruling of the lower court. The burden is on the appellant in this case to make error appear and this has not been shown. We think the case should be affirmed on authority of Godwin v. Phifer, 51 Fla. 441, 41 So. 597.
The order appealed from is hereby affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.